Citation Nr: 9907812	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-09 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel





INTRODUCTION


The veteran had active military service from October 1974 
through August 1975.

This appeal arises from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, which found that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for a psychiatric 
disorder, to include PTSD.

In August 1997, the Board found that evidence submitted since 
a June 1991 Board decision denying service connection for a 
nervous disorder, to include PTSD, was not new and material 
because, inter alia, it did not raise a reasonable 
possibility of changing the outcome of the veteran's case on 
the merits.  Accordingly, the veteran's appeal of the M&ROC's 
January 1995 decision was denied.  The veteran appealed the 
Board's August 1997 decision to the United States Court of 
Veterans Appeals (Court or COVA).  In a September 24, 1998 
order, the Court vacated the Board's August 1997 decision, 
and remanded the matter to the Board for development 
consistent with the parties' "Joint Motion for Remand and to 
For Stay of Further Proceedings" (Joint Motion).  


FINDINGS OF FACT

1.  A June 1991 decision by the Board of Veterans' Appeals 
denied service connection for nervous disorder, to include 
PTSD; the veteran was properly notified of the decision and 
of her appellate rights, and no motion for reconsideration 
has been made or granted.

2.  Evidence submitted since the Board's June 1991 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO or submitted by the veteran's attorney.

4.  The veteran has current medical diagnoses of PTSD, which 
are linked in pertinent part by competent medical evidence to 
her reports of an in-service personal assault (attempted 
rape).

5.  The evidence in the claims file, including that which 
bears on the veteran's credibility, does not provide credible 
support for the veteran's claimed in-service stressors.


CONCLUSIONS OF LAW

1.  Evidence submitted since the Board's June 1991 decision 
denying service connection for a nervous disorder, including 
PTSD, is new and material, and the veteran's claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7103, 7104(b) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.156, 20.1100, 20.1104, 20.1105 (1998).

2.  A psychiatric disorder to include PTSD was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 501, 1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.156, 3.303(c), 3.304(f), 4.9, 19.5, 20.1304(c) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence Has Been Presented to 
Reopen the Veteran's Claim for Service Connection for PTSD

As noted above, the Board issued a decision in June 1991 
which denied the veteran's claim for service connection for a 
nervous disorder, to include PTSD.  This decision became 
final in accordance with 38 U.S.C.A. § 7103; 38 C.F.R. 
§§ 20.1100, 20.1104.  As such, the veteran's claim may only 
be reopened and considered on the merits if new and material 
evidence has been submitted.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. §§ 3.156(a), 20.1105; Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step analysis.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  Evidence is probative 
when it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Evans, 9 Vet. App. at 283; Struck v. Brown, 9 Vet. App. 145, 
151 (1996).  The final question is whether the evidence "is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  
This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure the Board 
has all potentially relevant evidence before it.  See Hodge, 
155 F.3d at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Standard 
Definition," 55 Fed. Reg. 19088, 19089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.

The Hodge standard, i.e., whether new evidence is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim," essentially represents a 
restatement of the standard for reviewing new and material 
evidence claims and became effective after the Board's now-
vacated August 1997 decision and COVA's September 1998 Order 
granting the Joint Motion for Remand in this case.  The 
Board's August 1997 decision based its legal conclusion that 
the veteran's new evidence was not "material" on a factual 
finding  that it did not "raise a reasonable possibility of 
changing the outcome of the case on the merits."  
See [redacted].  This standard for materiality was established 
by COVA's decision in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), but was explicitly disapproved by the Federal Circuit 
in Hodge.  See 155 F.3d at 1360.

At the time of the Board's June 1991 decision, the evidence 
of record included the veteran's Marine Corps administrative 
records, documenting an administrative discharge due to a 
diagnosis of passive-dependent personality disorder and 
conduct incompatible with continued effective military 
service.  The veteran's service medical records, which were 
also in evidence, showed that she was hospitalized during 
service following a suicide attempt or gesture, and was 
reportedly confined to quarters for her own safety on several 
occasions.  In-service diagnoses included situational 
reaction, and passive-dependent personality disorder, with 
depression.  

In addition, the June 1991 record contained numerous private 
and VA medical records, including hospital summaries and 
outpatient treatment records, dating from 1976 to 1990.  
These contain diagnoses of borderline personality disorder 
with histrionic and narcissistic features, anxiety disorder, 
adjustment disorder, hysterical neurosis, and obsessive-
compulsive neurosis.  A July 1990 "Medical Certificate" 
contains the veteran's report that she had been diagnosed 
with anxiety disorder and PTSD, but no independent diagnosis 
of PTSD was made by the examiner (who assessed the veteran's 
condition as "R[ule]/O[ut] Borderline Pers[onality] 
D[isorder] vs. anxiety disorder."  The clinical record noted 
the veteran felt overwhelmed by a friend's death in May 1990.

As of the Board's June 1991 decision denying service 
connection for a nervous disorder, including PTSD, therefore, 
no competent medical evidence of a clear diagnosis of PTSD 
existed, and a claim for service connection for PTSD, 
standing alone, could not have been well-grounded.  See 
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128, 137 (1997).

Since the June 1991 decision, the new evidence in the file 
includes extensive medical documentation of treatment for 
physical disorders not relevant to the veteran's current 
claim; medical records copied from the veteran's Social 
Security file, dated from 1976 to 1988; hospital summaries 
from Citizens Memorial Hospital, dated November 1995; and 
hospital summaries and outpatient treatment notes dating from 
July 1990 through November 1995 from the VA Medical Center 
(VAMC) at Topeka, Kansas.  In pertinent part, the records 
submitted since June 1991 show that the veteran has received 
an array of psychiatric diagnoses ranging from schizophrenic 
disorder, paranoid type, to dysthymic disorder and borderline 
personality disorder.  The November 1995 Citizens Memorial 
Hospital records (related to treatment for an ectopic 
pregnancy), include the notation "In Marines x 1 yr.  Now 
has PTSD," as part of what clearly appears to be a medical 
history provided by the veteran.  Hospitalization summaries 
and treatment notes from the Topeka VAMC dated from April 
1993 through August 1995 contain multiple diagnoses of PTSD 
and/or reports of diagnoses of PTSD.

The most comprehensive and definitive of these reports is a 
May 1994 discharge summary (this hospitalization is discussed 
in greater detail below) with Axis I diagnoses of PTSD, 
psychotic disorder, depressive disorder, dissociative 
disorder, by history and an Axis II diagnosis of borderline 
personality.  Axis IV stressors were described as extreme, 
and included chronic illness, "chaotic and traumatic 
childhood, unemployment, history of death of newborn infant, 
history of alleged assault in the military and history of 
conflictual relationships."  The summary noted that the 
veteran felt her PTSD originated from incidents during her 
Marine Corps service, with the treating physician noting that 
"[t]hese incidents were originally reported as vague 
memories, but the patient stated that they included rape, 
physical abuse, and 'mental torture.'"  The physician 
identified the post-service death of the veteran's newborn 
son and her (perceived) mistreatment by the delivering 
obstetrician and court system as additional traumatic events.  
The physician also indicated that a complete and reliable 
medical history was difficult to obtain because of the 
veteran's vagueness and inconsistency in her recollections.  
For example, the examiner stated that the veteran reported 
her number of pregnancies as varying from 4 to as many as 7 
or 8, reported multiple ectopic pregnancies not verified in 
past medical records, claimed to believe that she was 
pregnant "most months," and "was known to have told staff 
members that she had undergone a hysterectomy in recent 
years," although she later denied having reported this.
 
In its August 1997 analysis of the new evidence, the Board 
essentially conceded that clear diagnoses of PTSD had been 
presented, relating that condition in part to in-service 
stressors.  The Board also noted, however, that corroborating 
evidence of the claimed non-combat stressors was required in 
cases such as the one under consideration.  It observed that 
none of the medical evidence reporting the veteran's alleged 
in-service stressors was competent to serve as the necessary 
credible supporting evidence that the claimed in-service 
stressor actually occurred (citing Doran v. Brown, 6 Vet. 
App. 283, 289 (1994); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996)).

With respect to corroboration of stressors, the Board noted 
that the veteran responded to a May 1990 letter, reporting 
stressors such as being held like a prisoner-of-war, confined 
by being kept away from her peers, and threats from her 
assigned Marine Corps legal advisor.  The Board also noted, 
inter alia, the veteran's report that a fellow soldier 
attempted to rape her and that she completed a report on this 
matter at the time, together with her later assertions that 
records of her in-service complaints were destroyed in a 
fire.

Based on this record, the Board determined that none of the 
veteran's "new" evidence provided sufficient specific 
information regarding her claimed in-service stressors to 
permit corroboration of their occurrence.  The Board 
specifically found that "there is no record of physical or 
sexual assault in the veteran's service records," noting 
that the veteran had been confined to the barracks based on a 
psychiatric evaluation that she posed a danger to herself, 
but finding no evidence indicating that any claimed 
harassment or threats occurred in 1975.  The Board also found 
"no other evidence corroborating the occurrence of the 
claimed in-service stressors in this case."

With respect the other psychiatric diagnoses of record other 
than PTSD, the Board found that none of the evidence 
submitted since its 1991 decision "contains competent 
medical evidence that an acquired psychiatric disorder is of 
service origin, that a psychosis of service origin was 
manifest to a compensable degree within one year of service 
discharge, or that any preexisting personality disorder was 
aggravated in service."  It observed that "much of the 
newly submitted evidence contains numerous references to non-
service related traumatic or stressful events which have been 
associated with the veteran's various psychiatric 
disorders."

In concluding that no new and material evidence had been 
submitted since its June 1991 decision, the Board assumed, 
arguendo, that the various post-1991 psychiatric diagnoses of 
PTSD discussed above were "made in accordance with the 
applicable DSM criteria as to both the adequacy of the 
symptomatology and the sufficiency of the variously reported 
in-service and post-service stressors."  [redacted].  It then 
concluded that "the fact remains, as it did 
when the Board considered the veteran's claim in 1991[,] that 
there is no evidence corroborating the veteran's assertion 
that she experienced any traumatic events in service, 
including the alleged sexual assault or other unspecified 
physical or mental harassment."  Id.  After discussing the 
veteran's asserted stressors, and reviewing the RO's 
unsuccessful efforts to obtain corroborative information, the 
Board concluded that the new medical evidence, including PTSD 
diagnoses, "does not present a reasonable possibility of 
changing the outcome of this case."  [redacted].

The "Basis For Remand" section of the Joint Motion approved 
by the Court in its September 1998 Order refers to the VA 
ADJUDICATION PROCEDURE MANUAL M21-1 (Manual M21-1) pertaining 
to the evaluation of PTSD claims secondary to in-service 
personal assault.  See Manual M21-1, Part III, para. 5.14c 
(Change 47) (November 1, 1995).  This section of the Manual 
notes that sexual assault, in particular, often goes 
unreported officially, and admonishes adjudicators that even 
if "the military record contains no documentation that 
personal assault occurred, alternative evidence might still 
establish an in-service stressful incident."  Id.  Such 
alternative evidence may include testimonial statements from 
confidants such as family members, room-mates, fellow service 
members or clergy.  Manual M21-1, Part III, para 5.14c(5)(d).

The Joint Motion advises that:

. . . the Board did not provide an 
adequate statement of the reasons and 
bases analyzing the weight and 
credibility of all relevant evidence that 
supported the veteran's account that she 
was "confined by being kept away from 
peers"; threatened by her legal counsel; 
received substandard medical care; and 
was the victim of an attempted rape.

Joint Remand at 8, citing YR v. West, 11 Vet. App. 393, 398-
99 (1998).  On remand, the Board is directed to "give 
consideration to all the evidence supporting the Appellant's 
claim and provide reasons and bases analyzing the evidence's 
weight and credibility."  Id.

After review of the Court's order and the Joint Motion, 
together with the Federal Circuit's recent decision in Hodge, 
supra, it is clear that the answer to the question of whether 
new and material evidence has been submitted to justify 
reopening the Board's June 1991 decision now depends on 
whether or not the veteran's new evidence is "potentially 
relevant" for the Board's consideration, i.e., "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge, 155 F.3d at 1359, 
1363.  This is a fundamentally different question than the 
one answered by the Board in August 1997: namely, whether the 
new evidence presents a reasonable possibility of a revision 
of the prior determination.  See Hodge, 155 F.3d at 1363.  
Since some of the newly submitted medical evidence pertains 
directly to the issue of whether there is a nexus or link to 
active service (without assessing its probative value), and 
since the veteran's history as recorded in the medical 
reports and elsewhere must be presumed credible for the 
purpose of determining whether her claim should be reopened, 
Justus, 3 Vet. App. at 513, the Board concludes that under 
the Hodge standard the post-1991 evidence does provide a 
basis to reopen the veteran's claim for entitlement to 
service connection for PTSD.  38 U.S.C.A. § 5108.

Having concluded that the veteran's claim should be reopened, 
before proceeding further the Board must determine whether 
rendering a decision on the veteran's service connection 
claim prior to consideration of the issue by the agency of 
original jurisdiction (the RO) will prejudice the veteran in 
the course of her appeal. See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  In doing so, it must apply the binding 
precedent opinion of VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  That 
opinion observes that, "if the appellant has raised an 
argument or asserted the applicability of a law or [Court] 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised."  VAOPGCPREC 16-92, para. 16.  The Board notes that 
the veteran's attorney has clearly and explicitly addressed 
the question of the adequacy of the evidence of in-service 
stressors to support a diagnosis of PTSD, and argued for 
service connection on the basis of pertinent law, regulations 
VA internal manuals and Court precedent.  Moreover, in her 
December 1998 brief, the veteran (through her attorney) 
specifically waived consideration by the RO of any new 
evidence pursuant to 38 C.F.R. § 20.1304(c), and asked that 
all the evidence of record be considered by the Board.  
Accordingly, because the veteran and her attorney have 
identified and argued apparently appropriate legal authority 
with respect to the issue on appeal, the Board finds no 
prejudice in its rendering of a decision on this issue, and 
it is not required to remand this case to the RO for 
additional consideration.

Entitlement to Service Connection for PTSD

As a preliminary matter, the Board notes that the although 
there are numerous psychiatric diagnoses of record, the Joint 
Motion in this case indicated that the deficiencies in the 
Board's now-vacated decision centered around the adjudication 
of the veteran's claim for service-connected for PTSD.  In 
the pleadings associated with the appeal, the veteran's 
attorney limited his discussion to the factors that establish 
service connection for PTSD based on personal assault and he 
neither contended nor it is demonstrated by the record that 
any of the other psychiatric disorders are of service origin.  
In this regard, the Board finds that the veteran's claim of 
entitlement to service connection for PTSD to be "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. at 137 (citations omitted); 38 C.F.R. 
§ 3.304(f).  The determination of the sufficiency (but not 
the existence) of a stressor is subsumed in the PTSD 
diagnosis, and is exclusively a medical determination for 
mental-health professionals, who are "experts" and 
"presumed to know the DSM requirements applicable to their 
practice and to have taken them into account in providing a 
PTSD diagnosis."  Cohen, 10 Vet. App. at 140.

The record contains apparently complete copies of the 
veteran's U. S. Marine Corps personnel file and her service 
medical records.  Neither the veteran's August 1974 pre-
enlistment physical examination report nor the medical 
history provided by the veteran at that time indicate the 
existence or history of any psychological condition.  The 
first indication in the medical records of any behavioral 
disturbance appears to be in May 1975, when the veteran 
complained of depression of about three months' duration, 
with crying, sleep and eating disturbances, accompanied by 
difficulties at home and at work.  The veteran reported 
"much turmoil in childhood."  The examining psychologist 
described the veteran's presentation as "rather immature, 
hysterical personality type 'artistic temperament.'  Somewhat 
dependent - dissatisfied with job, feels incompetent in it, 
although obviously intelligent, etc."  The veteran's 
symptoms were based on a situational reaction, with no 
specific neuropsychiatric disease noted.  Based on this 
report, it appears that the veteran's symptoms began shortly 
before or after her transfer to her first "regular" job in 
the Marine Corps following boot camp.  There was no 
indication of any physical or mental abuse in the report.  

The veteran was next seen in July 1975, when she was admitted 
to the Naval Regional Medical Center at Camp Lejeune, 
following an overdose with Librium.  The treating 
psychiatrist reported, "[s]he described herself as being 
dissatisfied with her life.  At present her marriage is 
somewhat chaotic, she is dissatisfied with her duty in the 
Marine Corps, and she feels that military life has nothing to 
offer her.  She feels that the Marines are not catering to 
her needs and the only way she could be heard is by doing 
something dramatic."  The veteran was also seen twice in 
August 1975, with no specific diagnoses offered.  On one 
occasion, the veteran refused to return to her unit after her 
appointment, as ordered, and was physically removed from the 
hospital and returned to her duty station by military police.  
As noted above, the medical records indicate that the 
veteran's diagnoses included situational reaction, and 
passive-dependent personality disorder with depression.  
There is no indication that the veteran reported an unlawful 
confinement, personal assault or attempted rape to medical 
personnel at any time.  There are no diagnoses of PTSD, acute 
stress disorder, or of any other Axis I psychiatric 
condition.  The veteran's pre-separation physical 
examination, conducted in August 1975, notes a passive-
dependent personality by history, but contains a "normal" 
psychiatric evaluation.

The veteran's administrative records indicate that she was 
counseled for performance deficiencies in April and May 1975.  
She is also shown to have disobeyed a lawful order to perform 
certain duties in May 1975, and to have been confined to her 
unit area for 14 days as the result of non-judicial 
punishment (NJP) imposed for this violation of the UCMJ by 
her unit commanding officer.  Subsequently, she was absent 
from her unit without authority for a period of 12 days from 
July 15 - 27, 1975, and again received NJP which resulted in 
her restriction to her unit area until her discharge, and in 
forfeiture of $100 of pay.

The veteran's administrative discharge proceeding records 
contain often highly-detailed statements from the veteran's 
then-commanding officer (CO) and executive officer (XO), and 
from her then-First Sergeant, which describe her personal and 
military behavior from March 1975 (the date of her assignment 
to the Woman Marine Company, H&S Battalion, Marine Corps Base 
Camp Lejeune, North Carolina, following boot camp and initial 
training at Marine Corps Recruit Depot, Parris Island, South 
Carolina), through the period immediately prior to her 
discharge in August 1975.  The veteran's XO reported that her 
performance was consistently poor, and that the veteran had 
shown a "complete inability to behave as a self-responsible, 
well disciplined Marine," since her assignment to Camp 
Lejeune in March 1975.  She noted that the veteran had 
engaged in "bizarre" or "hysterical" conduct, following 
her return from unauthorized absence in July 1975, requiring 
"24 hours a day" supervision.  The veteran also reported 
having attacked her husband (a fellow active duty Marine) 
with a metal chair.  However, there is no indication that the 
veteran ever reported an assault or attempted rape by any 
individual assigned to her for legal assistance or advice (as 
the veteran later alleges).  

The veteran's First Sergeant apparently had an opportunity to 
observe her for only a few days.  She indicated that the 
veteran "has threatened physical violence by stating that 
she has thrown a metal chair at her husband and that she may 
do the same to the duty personnel.  When this Private is told 
to follow regulations and she does not wish to comply; she 
will perform anyone (sic) of several childish antics - become 
sullen, pulls the 'I don't want to eat routine', or threatens 
you with 'I will call the Commandant', or 'I just can't be 
held responsible for what I may do'."  The veteran's company 
commander apparently had at least two extensive discussions 
with the veteran, in an attempt to determine what might be 
causing her behavior.  She reports that during one such 
conversation, the veteran stated "that she finally 
understood that almost all her problems were caused by her 
husband."  The veteran's husband (whom she married in 
January 1975, approximately two weeks after her completion of 
boot camp), reportedly loitered around the Woman Marine 
Company barracks during one period when the veteran was 
restricted to that location, ultimately being removed by the 
base Provost Marshall's Office after attempting to break into 
the barracks in the early morning.  The veteran reportedly 
threatened suicide on several occasions through such means as 
lying in her rack with an unopened package of razor blades, 
or drawing a tombstone and epitaph on a note, although when 
the veteran was being taken to the base hospital following 
one of these gestures, she was reported by a company sergeant 
as apparently "quite amused by the whole incident."  The 
company commander also noted in his August 1975 report that 
the veteran had been counseled over the past few months by 
himself, two First Sergeants, and the Chaplain for whom the 
veteran worked, and that most of the counseling sessions were 
personal rather than military in nature and were therefore, 
not recorded in her service record book.  None of the 
veteran's supervisors note any reports or suggestions of a 
personal assault (other than by the veteran on her husband) 
or attempted rape, although all observe bizarre and 
nonconformist behavior.

Private medical records show that the veteran was admitted to 
Western Missouri State Hospital (WMSH [name later changed to 
Western Missouri Mental Health Center]) in January 1976, 
about two-and-one-half months following her administrative 
separation from the Marine Corps, with "some suicidal 
ideation."  She was accompanied by her husband.  The 
examining psychiatrist indicated that "[d]uring joint 
conferences [with the veteran] and her husband it became 
obvious that there were some marital problems resulting from 
immaturity and insecurity on the part of both partners."  
She reported having been "overly dramatic" at times, having 
"thrown wedding ring away 5 times announcing that she has 
'dissolved' the marriage."  She was diagnosed as suffering 
from hysterical neurosis in an obsessive-compulsive 
personality.  She was discharged briefly from WMSH, but 
returned four days later after an argument with her husband, 
refusing to open her eyes and asserting that she would become 
corrupted by "evil out there" if she did so.  She 
reportedly projected all blame for marital problems on her 
husband.  Again, the examiner's diagnosis was hysterical 
neurosis with depressive features.  In April 1976, the 
veteran returned to WMSH, "depressed about fight she had 
[with] husband," with apparent bruises and a black eye.  
During this period of treatment, the veteran reported 
"earlier relationship problems with parents," and also 
reported that she felt the military did not provide her with 
the "legal, medical psychological help" she needed to 
overcome this.  She reported having nightmares about being 
separated "from what I considered my personal life, which 
was in disarray," by her commanding officer.  The diagnosis 
at this time was hysterical personality.

In July 1976, the veteran was again admitted to WMSH, where 
she remained hospitalized for three days.  The day prior to 
her hospitalization, she had seen a hospital psychiatrist for 
outpatient marital counseling.  The notes from this session 
indicate she expressed a feeling of rejection by the Marine 
Corps, and also described traumatic childhood experiences 
with "strong catharsis attached towards father."  This was 
described as in the nature of an Oedipal conflict, Freudian 
in nature, and not centered on recent trauma.  She also 
reported having recently divorced her husband.  A marginal 
note in the progress notes indicates "PTSD," but there is 
no indication that this was offered as a diagnosis at this 
time, and the veteran's discharge summary contains a primary 
diagnosis of hysterical personality disorder, with no 
secondary diagnosis offered.

The veteran returned to WMSH in September 1976, depressed and 
reportedly desiring to talk to her former therapist about an 
abortion.  However, the reason for this visit was not clearly 
determined by the intake counselor, and the veteran left 
after rejecting several suggestions for intervention.  In 
September and October 1976, the veteran received medical 
treatment at Kansas City General Hospital and Medical Center 
(KCGH) with complaints of unusual vaginal discharge, bleeding 
and pain, of 3-4 weeks duration.  No conclusive diagnosis was 
offered, but various medications to alleviate the veteran's 
symptomatology were prescribed, along with birth control 
pills.  

In June 1978 she presented to WMSH and stated that she had 
been referred by her current boyfriend's psychoanalyst due to 
a "hypnogenic altered state of consciousness she had 
experienced."  During her interview, the veteran expressed 
"her total commitment to the arts (dance, acting, painting, 
writing, etc.) [and] her intense aversion to ordinary 
employment to support herself [and] her more basic needs."  
She reported periods of depression and suicidal ideation, and 
claimed a history "of being a victim of child abuse from 
mother," expressing conflicts regarding her parents "[and] 
what they instilled in her."  The veteran was said to be 
conversant with terms from metaphysics and the psychology of 
Carl Jung, but unwilling to "discuss problems at a concrete 
realistic level where she might be able to do something about 
them."  Objectively, she did not appear to be depressed, 
suicidal, delusional or suffering from hallucinations.  The 
examiner's assessment was of "hysterical personality 
structure with possible underlying schizophrenic processes, 
especially at times of stress."  She was said to be 
"[e]motionally immature [and] vulnerable," lacking an 
adequate sense of self or her convictions.  This condition 
reportedly made the veteran "overly susceptible to 
psychological stress."

The veteran's record also contains records of medical for a 
series of gynecological complaints treatment at the Truman 
Medical Center (TMC), Kansas City, Missouri, from March 1978 
through March 1980.  The records indicate that the veteran 
experienced an incomplete spontaneous abortion at 
approximately six weeks of gestation in March 1980, and was 
required to undergo uterine curettage.

In July 1982, the veteran returned to WMSH for psychiatric 
treatment, reporting she was depressed and angry, with 
suicidal thoughts.  The intake note records the veteran's 
report of "increased feelings of anger and sadness since her 
5-day-old baby's death in April of 1982."  The veteran 
attributed her child's death to medical negligence and was 
suing the physician involved.  The veteran stated that she 
had become increasingly preoccupied with hatred toward this 
doctor, and had experienced nightmares, difficulty sleeping 
and lack of appetite.  Her admitting diagnoses for this 
hospitalization were adjustment disorder with depressed mood, 
dysthymic disorder and histrionic personality disorder.  
During her treatment at TSH, stressors precipitating her 
condition were identified as "(1) [d]eath of baby in March 
[sic?] which [she] views as 'murder,' (2) stress from 
boyfriend's wife (3) preoccupation with the past [and] (4) 
poor self image."  After an apparently extensive interview, 
however, the veteran and her boyfriend decided against 
receiving services at WMSH and elected to "continue with her 
own therapist."  Accordingly, no diagnosis of the veteran's 
condition was entered.

The veteran told WMSH caregivers during the July 1982 
admission that the private psychiatrist ("her own 
therapist") who had been treating her was a Dr. Fred 
Grossman, although in 1984, while under Dr. Thomas LeCroy's 
care (discussed below), she reported that the psychiatrist 
she saw at the time of her child's death was a Dr. Gerald 
Rosen.  Neither psychiatrist has been reported by the veteran 
or her attorney to have treated her for PTSD related to her 
Marine Corps active duty, or any other claimed service-
connected condition.  The VA has a duty to assist veterans 
who have submitted a well-grounded claim in the development 
of facts pertinent to their claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 
(Fed. Cir. 1997).  This duty to assist includes the duty to 
develop facts if the record before the Board is "clearly 
inadequate."  EF v. Derwinski, 1 Vet. App. 324 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Given the 
completeness of the remainder of this medical record, 
however, the Board finds no reason to believe that a remand 
to obtain the treatment records of these physicians would 
produce additional relevant  medical evidence which is 
neither cumulative or redundant.  See 38 U.S.C.A. § 5103(a); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997) (per 
curiam) (identifying circumstances when VA must notify 
veteran of evidence required to complete application for 
benefits); see also 38 C.F.R. § 3.156 and discussion, supra, 
regarding new and material evidence.

In July 1984, the veteran referred herself to a mental health 
center in Manhattan, Kansas, where she was treated by Thomas 
LeCroy, M.D., a psychiatrist.  The intake interview reports 
that the veteran was depressed and anxious due to problems 
arising from the medical malpractice lawsuit she had filed 
regarding the death of her infant son in 1982.  She was 
reportedly still upset, angry and sorrowful over her son's 
death, and also referred to problems in her relationship with 
her boyfriend, which were causing additional stress.  Her 
enlistment in the Marine Corps was reported in her history, 
but no problems related to that period were identified.  Her 
treatment by Dr. LeCroy and associated psychologists 
continued through October 1984.  Other stressors discussed 
during this treatment included conflicts in her relationship 
with her mother, and reported abuse by her first husband 
"when she became pregnant."  The medical record indicates 
that the veteran was not pregnant when she left the Marine 
Corps in August 1975.  Discharge diagnoses included 
adjustment disorder with mixed disturbance of emotions and 
conduct on Axis I, and borderline personality disorder on 
Axis II.  No Axis IV stressors were specifically enumerated.  
However, in his prognosis, Dr. LeCroy discussed the veteran's 
need for psychotherapy for "help in coping with the rather 
intense anger and the equally intense sense of loss she feels 
over the death of her baby two years ago."

Unidentified treatment notes in the claims file, apparently 
dated in January 1987, refer to the veteran being seen by a 
Dr. Chediak, and note the veteran's report that she "freaks 
out at times" and suffered from nightmares related to the 
death of her child in 1982.  A diagnosis of "[r]esidual 
stress trauma" was offered.  Treatment notes from the 
Lawrence (Kansas) Memorial Hospital (LMH) in April 1987, 
indicate that the veteran was admitted there at that time due 
to depression and suicidal expressions.  The veteran's 
treating physician was Elias Chediak, M.D.  The veteran 
complained of difficulty dealing with past stresses, which 
were reported by Dr. Chediak as perceived poor medical 
treatment related to the death of her child and the 
subsequent lawsuit.  The veteran also stated that "she was 
having different types of medical problems that made her very 
angry and she felt she was not getting the care that was 
needed."  A more extensive treatment note by Dr. Chediak 
records the veteran's description of her Marine Corps 
service, indicating "[s]he stayed in the Military for 11 
months and then got out.  She was unhappy because of poor 
leadership, there were a lot of pressures and she felt they 
were doing the wrong thing."  There is no report or 
suggestion of any personal assault, attempted rape, or any 
other in-service trauma.

A February 1988 letter from Donald Fallon, a Lutheran Campus 
Ministry pastor at Kansas State University, indicates that he 
saw the veteran on a weekly basis from September through 
November 1983, and periodically thereafter through May 1984.  
Pastor Fallon stated that the veteran appeared to be under 
extreme emotional stress from "the loss of her child at 
birth at the KU Medical Center," with behaviors ranging from 
"severe depression and suicidal thoughts to inability to 
work and concentrate, uncontrollable crying and excessive 
rage and obsession with the loss."  The veteran also 
reported to Pastor Fallon "a history of family trauma, and 
unresolved emotional conflicts leading to desperate attempts 
to relate interpersonally.  She experienced difficult 
adjustments in the military and other work areas of dance and 
art."  These difficult adjustments are not enumerated.

A March 1988 letter from Sheldon K. Edelman, Ph.D., a 
clinical psychologist, reports that a psychological 
evaluation undertaken in November 1986 at the request of the 
veteran's lawyer revealed intense turmoil and high anxiety, 
with thought processes approaching schizoid disorder.  Dr. 
Edelman reported that the veteran "was totally disabled 
because of emotional factors" at the time of his evaluation.  
He expressed his opinion that "she had been severely 
disabled for at least 3 years prior to my evaluation, and it 
is very probable that her disability extended many years 
prior to that time."  However, Dr. Edelman did not provide 
any explanation of his basis for determining the duration of 
the veteran's disability or symptomatology.  No specific 
diagnosis of the veteran's condition was offered, other than 
to note "the level of disorder is borderline or schizoid 
character disorder."

All the above records (save for the veteran's service 
administrative and medical records) were submitted to the U. 
S. Social Security Administration (SSA) for a disability 
determination in 1988.  In April 1988, SSA found that the 
veteran became disabled as of May 1982 (the month following 
the reported date of death of her infant child).  The 
veteran's primary disability was administratively assessed as 
severe depression with psychotic features and her secondary 
diagnosis was found to be borderline personality.  The 
veteran's initial SSA payment appears to have been made in 
May 1988, including back payments due as a result of the 
award and the current month's payment.

The veteran's apparent first contact with VA occurred in June 
1988, when her then-service representative submitted an 
informal claim for nonservice-connected pension benefits.  
This was followed in August 1988 by the submission of a 
formal application for benefits.  The claims form completed 
by the veteran in August 1988 makes no reference to in-
service incurrence or aggravation of any disability, but 
refers to a mental disorder which is shown as having begun in 
"1977(?)."  In October 1988, the veteran filed a second 
claim, which refers to a "nervous condition" alleged to 
have begun in "July 1975, approx.," which was the last full 
month of the veteran's active service.

Medical records were obtained from the Topeka State Hospital 
(TSH) evidencing admission for treatment in April 1988 under 
a court order after expressing suicide threats to a newspaper 
reporter.  The discharge summary notes a history of suicide 
attempts since the veteran's 20s, including the overdose 
reported in the veteran's service medical records.  The 
treating physician stated that the veteran's thoughts were 
"based on a presumption that society had wronged her in the 
circumstances around birth and death of her infant son six 
years ago in Kansas City.  She claims that she was turned 
away from one hospital and then went to the indigent hospital 
where she believes the staff deliberately killed her baby 
with poor medical care."  She also complained of poor legal 
representation in a subsequent lawsuit, and focused on "the 
insensitivity and injustices that are present in 'society'."  
She denied visual or auditory hallucinations, but stated, 
without explanation, that she believed she could detect 
earthquakes in California or Alaska.  The veteran's discharge 
diagnosis was Axis I: Cannabis abuse; Axis II: Borderline 
personality disorder (principal); Axis III: Healthy adult 
female; Axis IV: Moderate symptoms, difficulty with lawsuit 
against hospitals; and an Axis V GAF (General Assessment of 
Functioning) score of 50, moderate symptoms, with chronic 
suicidal ideation and anxiety.

From April 1988 through November 1988, the veteran received 
outpatient treatment at the Bert Nash Mental Health facility 
in Lawrence, Kansas.  These notes record her desire to 
"bring the medical community to account for the death of her 
newborn in 1981" and relationship problems with her then-
husband.  Alternately with suicidal periods, the veteran is 
reported to have "reconstituted her artistic persona," at 
which times she is noted to become less mindful of the death 
of her child.  Her psychologist reported in May 1988 that 
"through [sessions with] her Sufi master she has come to a 
new understanding of her lost child," and she no longer felt 
guilt or anger at the child's death.  In July 1988, the 
veteran was said to be disturbed over the dissolution of her 
marriage and reported upcoming trial date for the medical 
malpractice suit.  In August 1988, the veteran called to 
advise her psychologist that she had settled her malpractice 
suit, but felt she had lost "her day in court" as a result, 
and would also lose her "med card."  In October 1988, the 
veteran called and advised her psychologist that she had 
hospitalized herself at the VA Medical Center (VAMC) in 
Leavenworth, Kansas, for a "recurrence of her [illegible] 
P[ost] T[raumatic] S[tress] issues: she had gotten $ in 8/88 
and is reacting to the loss of her baby, I assume."

In October 1988, the veteran was admitted to the Leavenworth 
VAMC for a period of ten days, for depression, a history of 
suicidal thoughts and poor social support system.  The 
veteran mentioned "many legal problems" and difficulties in 
interpersonal relationships, but no did not relate any of 
these problems to her Marine Corps service.  The treating 
physician remarked that "the patient's main problem appears 
to be in terms of social support system and also she had some 
legal problems.  She wants justice to be done."  An Axis I 
diagnosis of adjustment disorder with mixed emotion features 
was entered, with Axis II diagnoses of borderline personality 
disorder, rule out; and rule out histrionic personality 
disorder.

In November 1988, the veteran again called her psychologist 
at Bert Nash Mental Health, and advised that she was again 
suicidal because of her inability to obtain a legal remedy 
for the "murder" of her child.  She stated that she left 
the VAMC because she felt the VAMC was "interested only in 
putting her on drugs so she'll accept the injustice, not make 
waves."

In February 1989, the RO granted the veteran's request for 
nonservice-connected pension benefits, but denied service 
connection for a nervous condition, since it found that the 
veteran suffered from borderline personality disorder, a 
constitutional or developmental abnormality for which service 
connection may not be granted.  See 38 C.F.R. §§ 3.303(c), 
4.9.  The veteran appealed this determination.

Records from the Topeka, Kansas, VAMC show that the veteran 
was hospitalized at that facility from June through August 
1989.  The veteran's discharge summary indicates that she was 
admitted after a suicide gesture (drinking alcohol with over 
the counter medication).  When she arrived at the VAMC, she 
stated that she was "glad to be back" and that "I feel 
secure here."  The veteran gave a history indicating herself 
to be "the victim of a variety of social injustices," 
including child abuse by her mother, "being persecuted and 
victimized by unjust authority figures" in the Marine Corps 
and "compelled to accept a general discharge," having an 
"unwanted abortion" in an unhappy first marriage, being 
"the victim of 'torture and malpractice' by a lady 
obstetrician in Kansas City 'who killed my son'," being 
forced to accept a settlement of a medical malpractice suit 
by her attorneys, having her attorney's perceived misconduct 
"swept under the rug and hushed up" by a legal review panel 
after she reportedly sued her attorneys, and being evicted 
from her apartment.  In discussing her Marine Corps history, 
the veteran indicated that she enlisted "because of a felt 
need for structure and discipline."  Upon her arrival at 
Camp Lejeune, after boot camp and initial training, "she 
quickly perceived herself as the victim of persecution by 
unjust authority figures and soon was in rather chronic 
conflict with her superiors."  The veteran did not report 
any instance of personal or sexual assault during this time.  
The veteran's diagnoses on discharge included in pertinent 
part an Axis I assessment of anxiety disorder, not otherwise 
specified, with depressive and somatiform features, and an 
Axis II assessment of  borderline personality disorder with 
histrionic and narcissistic features, which was said to be 
the principal diagnosis.

As noted above, the veteran filed an amendment to her claim 
in April 1990 to include PTSD, stating that PTSD "should be 
my primary condition considered for service connection, all 
other nervous conditions previously considered are adjunct to 
[PTSD]."  The veteran also reported being hospitalized at 
the Topeka VAMC that month.  The veteran's admission was 
verified with the VAMC, which reported a diagnosis of 
borderline personality disorder.

In May or June of 1990, in response to a letter from the RO 
asking her to provide additional information regarding any 
stressful in-service events, the veteran described a number 
of events.  She stated that she was "confined" by being 
kept away from peers, restricted to her barracks, and 
"guarded by armed guards."  She alleged that a Staff 
Sergeant Bell (or "Bess"), who was assigned as legal 
counsel to her, threatened her and later attempted to rape 
her at an ammunition dump.  She stated that she reported the 
attempted rape to competent military authority, by completing 
"an eleven page report at the Ammunition Dump for the MP," 
and indicated that a subsequent investigation was conducted.  
However, she reports in the same statement that this 
"[e]vidence was destroyed" by the Marine Corps and that she 
was given "substandard medical & psychological care" for 
this incident.  She also stated that another female Marine 
was harassed and later listed as missing from the Woman 
Marine barracks, and that she heard of deaths occurred during 
"war games" at Camp Lejeune.  She advised that "[a] 
friend[']s friend was killed," but did not respond to 
adjacent questions which asked for names or other identifying 
information for her friend. 

By the time of a July 1990 admission to the Topeka VAMC, the 
veteran had accumulated "6 previous admission to VA 
psychiatry for treatment of anxiety disorder NOS and 
borderline personality disorder with histrionic and 
narcissistic features."  She continued to feel "angry and 
frustrated about numerous 'injustices' in her life including 
alleged sexual abuse [rape] in the Marine [C]orps, 'torture' 
by an OB-Gyn, the 'murder of her baby by the same MD, [and] 
receipt of 'blood money' as a settlement for the medical 
lawsuit."  One medical certificate prepared during this 
hospitalization notes that the "pt. states dx of anxiety 
disorder & PTSD," and reported that the veteran "feel 
overwhelmed by friend's death in May & life problems."  
However, the pertinent psychiatric discharge diagnoses at the 
time of this admission included only an Axis I impression of 
a history of anxiety disorder, not otherwise specified, with 
depressive and somatiform features, and Axis II diagnosis of 
borderline personality disorder with histrionic and 
narcissistic features.

In June 1991, the Board denied the veteran's appeal of her 
claim for service connection for a nervous disorder, to 
include PTSD, as reported above.  The new evidence submitted 
by the veteran since that time consists essentially of the 
medical documents associated with her SSA award, which have 
been discussed above, VA medical treatment notes from 1991 
through November 1995, and a VA examination conducted in 
November 1994.  

In April 1993, the veteran was again admitted to the Topeka 
VAMC, where she remained through the month of May.  The event 
reported to have precipitated her readmission was the suicide 
of a male patient known to her at the VAMC the evening prior 
to her admission.  The discharge summary from this admission 
contains an Axis I diagnosis of PTSD.  Treatment notes from 
this hospitalization indicate that the veteran talked about 
numerous events she felt victimized by, including "an 
incident involving an officer in the Marines, concerning 
threats on her person and rape or fear of being raped or 
killed."  She also reported being beaten by her mother and 
sister when young and "sexual abuse at the hand of family 
members."  She told a social worker on April 13th, that 
"the military was the cause of loosing (sic) her 
reproductive capability by mistreatment for ectopic 
pregnancies and complications."  This allegation is not 
substantiated by her service medical records or other medical 
treatment records.

In early summer 1993, the veteran was placed in the VAMC 
mental health center (MHC) "anger group."  She was also 
interviewed for the MHC's "survivors group for women 
veterans" to discuss her reports of sexual trauma.  She was 
declined admission to this group, as it was felt by the 
therapists that such discussion would cause increased 
dysfunction.  A medical certificate prepared in October 1993 
shows a history of PTSD and reproductive disorder, but no 
relevant diagnostic impressions.  In November 1993, she was 
brought to the MHC by Topeka police, after a suicide threat.  
She reported wanting to kill herself because an inpatient at 
the VAMC had been "terrorizing" her.  A medical certificate 
prepared in December 1993 shows a history of PTSD, but no 
relevant diagnostic impressions.  In February 1994, the 
veteran contacted a VA social worker who she had previously 
worked with, and expressed anger at doctors generally, 
claiming "'[t]hey will not help me, and the VA killed my 
baby.'"  

In March 1994, the veteran was readmitted to the Topeka VAMC, 
on an emergency basis, after threatening to stab herself with 
a fork.  She remained hospitalized for about two months.  
Stressors reported by the veteran at this time related to a 
former boyfriend, who she alleged was sadistic, threatened to 
kill her cats, and would not leave her alone.  The veteran 
was violent and often yelled or screamed during the initial 
portion of this admission, and had to be placed in 
restraints.  She reported being tied to a tree and left along 
by her brothers at age 5, and beaten by her mother after 
running away the following day.  Later in her 
hospitalization, she reported being assaulted by a hospital 
staff member. The veteran also reportedly told VA caregivers 
that she had been subject to "rape, physical abuse and 
'mental torture'" during her Marine Corps service, and, 
although she reported no clear recollection of most events, 
she described memory "flashes" of being wrapped in a 
blanket and forcibly taken somewhere, having her mouth pried 
open and having a gun placed to her head.  She also reported 
a separate incident of an attempted rape during her active 
duty, and indicated that while she filed a report, no action 
against the perpetrator was taken.  The discharge summary 
from her March through May 1994 hospitalization contains a 
primary Axis I diagnosis of PTSD, with additional Axis I 
diagnoses of psychotic disorder, not otherwise specified, 
depressive disorder, not otherwise specified, and 
dissociative disorder, not otherwise specified, by history.  
An Axis II diagnosis of borderline personality disorder was 
also entered.  The "extreme" Axis IV stressors were 
identified, in order, as chronic illness in self, chaotic and 
traumatic childhood, unemployment, history of death of 
newborn infant, history of alleged assault in the military 
and history of conflictual relationships.  The veteran's GAF 
was reported as 30, with her highest GAF in the prior year 
assessed as 45.  June 1994, outpatient notes from the VAMC's 
MHC show diagnoses (by history) of PTSD and borderline 
personality disorder.

In December 1994, the veteran received a mental disorders 
examination from a psychiatrist at the Topeka VAMC.  The 
examiner reviewed the veteran's prior medical history, 
including her claims file and treatment records.  During the 
interview, the veteran told the examiner that during Marine 
boot camp she "always felt that 'I was a covert leader,'" 
but that afterwards she developed nervous problems, weight 
gain, bruxism, pain in the arms due to work at "computer 
terminals."  She stated that she reported these problems to 
her "commanding officers," but they did not believe her.  
The veteran reported that she was initially supposed to 
receive a dishonorable discharge from the Marine Corps, but 
was "asked to write her own discharge" after the alleged 
attempted rape.  She described this assault as occurring 
after a sergeant assigned to counsel her on her legal rights 
invited her to discuss the situation during a ride in his 
truck.  She stated that the truck was driven to a remote 
area, where the attempted assault reportedly occurred.  She 
stated that she jumped out of the truck and ran away, hiding 
in an ammunition dump until she was found by military police.  
She reported that her superiors were afraid of her because 
"I sent a letter to a Congressman telling them that they 
couldn't kill more civilians."  After two separate 
interviews with the veteran, the examiner noted that "she 
changes her story continually and seems to be inconsistent."  
When the examiner presented the veteran with inconsistencies 
in between the two interviews, the veteran's reaction was 
that the examiner was unable to "take good notes," which 
she stated was "typical of the VA system."  The veteran 
reported nightmares related to a car going over a cliff, and 
said she had "flashbacks," but refused to discuss the 
content of the flashbacks.  The veteran did not complete 
psychological testing, initially failing to report as 
scheduled, then, when rescheduled, refusing to answer any 
questions, instead writing complaints about how she had been 
treated by the "VA system."  The examiner's diagnoses on 
Axis I were cannabis abuse and "rule out post traumatic 
stress disorder."  An Axis II diagnosis of borderline 
personality disorder was entered, which the examiner 
indicated was the principal diagnosis.  Axis IV stressors 
were shown as chronic illness in self, unemployment, and a 
history of death of newborn infant.  The veteran's GAF was 
assessed as 45, equal to her highest GAF in the past year.  
The examiner indicated that his reason for reporting 
borderline personality disorder as the principal diagnosis 
was that it was more compatible with the veteran's "go[ing] 
in and out of psychosis during the two interviews."

In August 1995, the veteran was seen by a psychiatrist at the 
Topeka VAMC, on referral from a physician who requested that 
the psychiatry service "evaluate and recommend treatment for 
this patient PTSD.  Personality disorder."  The history 
prepared by the evaluating psychiatrist notes the veteran's 
numerous hospitalizations "for PTSD," and reports that her 
symptoms included intrusive, obsessive thought, fits of 
despair and anger and hypervigilance.  The veteran denied 
nightmares or flashbacks.  Objectively, the examiner found no 
evidence for a history of mania.  The veteran stated her 
belief that she had been mistreated by doctors and nurses 
from previous hospitals and the Topeka VAMC, who she felt had 
"distortions" and "deliberately have wanted to cause her 
harm."  The psychiatrist's diagnoses were PTSD and 
borderline personality disorder, with the notation that the 
veteran's symptoms of PTSD were "quiescent at present."

In November 1995, the veteran was seen at a private medical 
facility with complaints of abdominal pain.  Notably, the 
veteran reported a history of acute pelvic inflammatory 
disease at the age of 19.  She also gave a history of alleged 
sexual assault at the age of 18, and reported that her 
husband at that time sexually assaulted her during their 
marriage.  She also indicated earlier that she was a retired 
Marine, had spent one year in the service, and was under 
treatment for PTSD.

It is undisputed that the veteran suffers from serious 
psychiatric disability, which the RO determined in February 
1989 was both total and permanent.  The issue before the 
Board is whether the veteran's diagnosed PTSD was incurred 
during her active military service.  Service connection for 
PTSD requires "competent medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor."  38 C.F.R. § 3.304(f).  The determination of the 
sufficiency (but not the existence) of a stressor is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.  The veteran has multiple such 
PTSD diagnoses which, however, refer to a variety of 
stressors, some reported to have occurred during her active 
duty and others not.

In December 1998, after the Court's order granting the 
parties' Joint Motion for Remand, the veteran's attorney 
filed a brief with the Board which reviews the factual and 
procedural background and argues for award of service 
connection for PTSD on the merits.  The brief, after noting 
"numerous diagnoses of PTSD, as the Board has already 
acknowledged," focuses primarily on the type of evidence 
necessary to corroborate the veteran's claim that she was 
subjected to an in-service personal assault.  Citing the 
Manual M21-1, appellant notes that "examples of evidence 
that might indicate [such a stressor] include lay statements 
describing episodes of depression, panic attacks or anxiety 
but no identifiable reasons for the episodes; visits to 
medical clinics without a specific ailment; evidence of 
substance abuse; and increased disregard for military or 
civilian authority," and avers that "the veteran in this 
case has demonstrated such behavior."  In addition to those 
identified by the veteran, the Manual M21-1 also lists 
behaviors such as requests for change of MOS or duty 
assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.  See Manual 
M21-1, Part XII, para 11.38b(2) (Change 55).

The Board acknowledges that evidence corroborating the 
existence of a stressor need not be limited to that which is 
available in service department records.  See Doran v. Brown, 
6 Vet. App. 283, 288-291 (1994); Moran, 9 Vet. App. at 395.  
A recent Court of Veterans Appeals decision pertaining to 
corroboration of stressors related to a sexual assault 
contains a factual situation broadly similar to that under 
consideration by the Board in this case.  In YR v. West, 11 
Vet. App. 393 (1998), the appellant served for more than 
three years in the U. S. Air Force, but did not complete her 
enlistment.  More than 20 years after her separation from 
active duty, YR advised a VA doctor that she had been raped 
in service, but had never reported what had occurred.  The 
doctor diagnosed PTSD which "'seem[ed] related to 
difficulties she had while in service.'"  Thereafter, 
additional diagnoses of PTSD related to in-service sexual 
assault followed.  YR, 11 Vet. App. at 395.  In addition the 
evidence included YR's sister's report that she had seen YR 
two days after the assault, had observed bruises, abrasions, 
swollen lips and other injuries, and had been told by YR of 
the sexual assault.  YR was also placed under hypnosis, where 
she reportedly relieved the event.  YR, at 396.  The Board 
found that this evidence did not establish that an in-service 
assault had occurred and denied service connection for PTSD.  
It based this finding, in part, on the absence of any mention 
of sexual assault in either service or post-service medical 
records.  However, the Board did not discuss the weight and 
credibility of YR's sister's testimony and "entirely failed 
to consider" the hypnosis evidence.  YR, at 398.  
Accordingly, the Court found that the Board had not provided 
adequate reasons and bases for its decision, frustrating 
judicial review.  Id.  In its remand to the Board, the Court 
advised that the portions of VA's Manual M21-1 cited above 
provided "guidance on the types of evidence that may serve 
as 'credible supporting evidence' for establishing service 
connection of PTSD which allegedly was precipitated by a 
personal assault during military service.  YR, at 399.

The appeal presently before the Board differs somewhat from 
YR, in that there are no other witnesses who claim to have 
heard the veteran describe an in-service personal assault at 
any near-contemporaneous time either before or after her 
release from active duty, and there is no putatively 
scientific evidence, such as hypnosis, sought to be offered 
as an objective validation of the veteran's later statements 
regarding the claimed assault.  The Board must therefore 
focus on the credibility and reliability of the veteran's 
testimony itself, and on whether any of the behavior 
exhibited by the veteran in service may reasonably be 
accepted as corroboration of her claims, made long after 
service, that she was sexually assaulted while on active duty 
in the Marine Corps.

In its review of the veteran's testimony, the Board has 
compared her statements with the comprehensive and detailed 
reports provided by the veteran's superior officers and NCO 
at the time of her administrative separation, and the record 
afforded by the administrative remarks and record of offenses 
and punishments contained in her service record.  These 
reports clearly demonstrate a course of what was essentially 
described as immature and unreliable conduct beginning with 
the veteran's assignment to the Woman Marine barracks at Camp 
Lejeune - well prior to the alleged sexual assault.  The 
record of offenses and punishments shows repeated 
unauthorized absence (UA) and other minor disciplinary 
infractions.  It demonstrates that the veteran was 
apprehended or surrendered to authorities at Brooklyn, New 
York, after one period of UA, and at the Naval Regional 
Medical Center at Camp Lejeune after another period.  There 
is no record of the veteran having been apprehended at an 
ammunition dump aboard Camp Lejeune, which is the location 
she stated that she was taken into custody by MPs following 
the alleged sexual assault.  In the closest parallel to the 
veteran's description of events surrounding the assault, the 
veteran's XO's statement indicates that she was "placed on 
restriction on 6 August 1975 when she left W[oman] M[arine] 
Co[mpany] area in a van with two male Marines; she later 
surrendered to the Area Guard at Courthouse Bay.  The 
following day, according to her XO, she was "found in her 
rack, in an hysterical state, with an unopened package of 
razor blades and a note requesting psychiatric help."  

It is possible that the veteran would have been assigned a 
legal assistance NCO at this time, since she apparently had 
been placed on report after her return from two weeks 
unauthorized absence in late July.  However, the XO's report 
states that the veteran was "immediately placed on 
restriction" after (and, by implication, as a result of) 
leaving with the two Marines, which should not have been the 
case if one was her assigned legal adviser.  The report also 
refers to two Marines, not one, which would be inconsistent 
with the veteran's report of the assault.  The veteran's 
apparent suicide gesture the following day is not compelling 
evidence of attempted rape, since the veteran had previously 
made a suicide gesture in late July, prior to the time any 
sexual assault is reported to have occurred.  Similarly, the 
veteran's unauthorized absences and disregard of military 
orders and authority do not appear to have been caused by the 
trauma of a sexual assault, since this behavior also began 
well prior to the purported date of the assault, not "at the 
time of the incident," as required by the Manual M21-1.  The 
veteran's XO's report dates the veteran's "complete 
inability to behave as a self-responsible, well-disciplined 
Marine" to the time of her initial assignment to the Woman 
Marine Company.

Further, to the extent that the veteran has recently 
indicated in a November 1995 report that she was sexually 
assaulted by her first husband apparently while she was in 
service, the veteran has provided no meaningful information 
regarding the details surrounding this claimed incident.  She 
has never reported such an incident to any health care 
provider as a claimed stressor related to her military 
service and as such, this purported incident has not been 
reported as a stressor related to the diagnosis of PTSD.  
Further, the veteran has never claimed that such an incident 
is related to her diagnosis of PTSD.  

In addition to the claimed sexual assault, the veteran has 
identified being confined in her barracks under guard as a 
potential stressor.  The record shows that the veteran was so 
confined, during her restriction, as authorized by the 
Uniform Code of Military Justice.  However, none of the 
medical evidence reviewed above specifically cites her 
restriction as a potential stressor.  Even assuming that her 
restriction constitutes part of the "conflictual 
relationships" in the military cited as an Axis IV stressor 
in the March 1994 primary diagnosis of PTSD, the Board notes 
that the restriction was the direct result of the veteran's 
own willful misconduct (i.e., unauthorized absence from her 
place of duty).

Other stressors suggested by the veteran include unspecified 
"deaths" during "war games," and the death of a friend of 
a friend.  The veteran has not provided any detail in either 
of these instances, after repeated requests by the RO, which 
would identify the circumstances of these deaths or permit 
attempted verification.  Absent cooperation from the veteran 
in obtaining these details, the Board finds no further duty 
to attempt corroboration.  As the Court has noted, "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Zarycki v. 
Brown, 6 Vet. App. 91, 100 (1993).

Finally, the veteran has alleged substandard medical and 
psychological care at the Naval Regional Medical Center, Camp 
Lejeune.  No such substandard care is apparent from the 
service medical records, or noted in any subsequent medical 
reports.  A finding that medical care was "substandard" is, 
itself, a determination requiring medical expertise, and is 
beyond the veteran's testimonial competence.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Clarkson v. Brown, 4 
Vet. App. 565, 567 (1993).

The veteran's reports of stressors appear to be inconsistent 
and unreliable, and unrelated to her initial diagnoses of 
PTSD.  The medical evidence reviewed above shows that no 
diagnoses of PTSD entered until after the veteran's infant 
child's death.  The initial clear diagnoses of PTSD clearly 
identify this unmistakably traumatic experience as the 
stressor precipitating first, the veteran's depression and 
anxiety, and later, "residual stress trauma" and PTSD.  
Previously, service medical records noted only a passive 
dependent personality disorder with depression, while post-
service private medical records from WMSH referred to 
hysterical neurosis in an obsessive-compulsive personality 
and hysterical personality disorder.  Neither the veteran nor 
her caregivers discussed an in-service sexual assault (or any 
other in-service trauma) in any of the medical evidence 
submitted to support her SSA claim, nor is an in-service 
assault reported by the veteran's Pastor in his February 1988 
letter, which refers only to "difficult adjustments in the 
military and other work areas of dance and art."  The 
veteran's first apparent reference to an in-service assault 
occurs in her May 1990 response to the RO's letter requesting 
identification of stressors.  The Board finds it significant 
that no such reports or allegations were made during her 
hospitalization at the Topeka VAMC from June through August 
1989.  Although subsequent medical reports include the 
veteran's reports of an in-service assault in their list of 
stressors potentially contributing to her diagnosed PTSD, the 
mere transcription of a history provided by the veteran does 
not transform that information into competent medical 
evidence simply because the transcriber happens to be a 
medical professional.  See Leshore v. Brown, 8 Vet. App. 406, 
409 (1995).

The veteran's recent medical records describe multiple 
accusations of mistreatment and/or abuse by doctors 
generally, the "legal system," ex-boyfriends, and VAMC 
staff members.  More currently, the veteran has been 
diagnosed with a psychotic disorder and dissociative 
disorder, and was, for a time, involuntarily committed for 
psychiatric care by a court of competent jurisdiction which 
determined that she was not capable or competent to make her 
own treatment decisions.  

In view of all the factors discussed above, the Board finds 
that the veteran's testimony is not reliable, and of little 
evidentiary weight.  In the absence of any credible 
supporting evidence that the claimed inservice stressors 
actually occurred, therefore, service connection for a 
psychiatric disorder claimed as PTSD must be denied.  
38 C.F.R. § 3.304(f).  The Board finds that the preponderance 
of the evidence is against the claim for service connection 
in this case, and the claim is therefore, denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

New and material evidence having been submitted by the 
veteran, her claim for service connection for a nervous 
disorder, to include PTSD, is reopened.  The appeal is 
granted to this extent only.

Service connection for a psychiatric disorder, to include 
PTSD, is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

- 33 -
